DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 07/02/2021.
Claims 1-20 are pending.
Claims 1,13 and 20 are further amended
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments s regarding 35 USC 103, pages 8-11, claims 1, 13 and 20, filed 07/02/2021. Applicant argues that the prior art of record fails to teach or suggest claim limitations, “by consuming changes to the state replicated from the active instance without consuming the one or more input streams” , “during a failure on the first host”
Examiner’s ResponseWith regards to Applicant’s arguments s regarding 35 USC 103, pages 8-11, claims 1, 13 and 20, filed 07/02/2021, have been fully considered but they are not persuasive. With regards to claim limitation, “by consuming changes to the state replicated from the active instance without consuming the one or more input streams”, Theimer discloses a system using data/state and instance replication (0055/0193/0206) where changes are consumed but without receiving or processing the stream. Therefore the examiner believes that Theimer does discloses a system for 
With regards to claim limitation, “during a failure on the first host”, Park discloses (0007) a system that describes failure to a primary network device hosted on a network, therefore the Examiner believes that Park does disclose failure of a first and or primary network device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20190102266) in view of Theimer (US20170235645).
As to claim 1, Park teaches a method, comprising:  allocating, by one or more computer systems, a first host for an active instance of a stream-processing application (¶0006  instructions executable by one or more processors; ¶0107 stream processing system employs primary server  active processing; stream processing; ¶0159 one or more processing units may be allocated) that maintains a state during processing of one or more input streams; (¶0093 input streams; ¶0094 process input streams; ¶0102  maintaining  a state) allocating, by the one or more computer systems, a second host for a first backup instance (¶0006 instructions executable by one or more processors; ¶0101 Replication or redundancy consist of backup components; ¶0104 secondary server provide fault-tolerance ¶0159 one or more processing units may be allocated) that recreates the state on the active instance (¶0111  secondary servers active processing events; ¶0121 failed primary output events are written or copied; ¶0122 secondary servers  utilize replication) and  during a failure on the first host, moving the active instance to the second host by:  stopping the first backup instance on the second host; (¶0007 failure of the primary server, ¶0020 pausing, processing the input events and the writing of the secondary output events for at least the new primary server) and  launching the active instance on the second host to resume processing of the one or more input streams by the active instance using the recreated state from the first backup instance. (¶0094 process input streams; ¶0100 continue its intended operation; ¶0102 replication making the same state transition; ¶0107 employs primary server, active processing; ¶0121 failed primary output events are written or copied). 
Although Park teaches the method recited above, wherein Park fails to expressly teach by consuming changes to the state replicated from the active instance without consuming the one or more input streams.
Theimer, however discloses, by consuming changes to the state replicated from the active instance without consuming the one or more input streams; (¶0146 change to data stream  are consumed; ¶0152 update an entry,  input streams  not being processed).
Thus given the teachings of Theimer it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Theimer and Park for receiving updates regarding streaming applications without inputs. One of ordinary skill in the art would be motivated to allow for a database service to store partition maps. (See Theimer para 0049)
As to claim 2, the combination of Park and Theimer teach the method recited in claim 1, wherein Park further teaches the method of claim 1, further comprising:  allocating a third host for a second backup instance that recreates the state on the active instance by consuming the (¶0120 new primary server is elected from the one or more secondary servers; writing events for the new primary server; ¶0132 updates received; ¶0159 one or more processing units may be allocated). 
As to claim 3, the combination of Park and Theimer teach the method recited in claim 2, wherein Park further teaches the method of claim 2, further comprising:  selecting the second host for use in performing failover of the active instance based on a shortest lag of the recreated state on the first backup instance from the state on the active instance. (¶0007 new primary server is elected from the one or more secondary servers because of the failure of the primary server; ¶0100 fault-tolerant design enables a distributed system to continue its intended operation, possibly at a reduced level, rather than failing completely, when some part of the system fails).
As to claim 7, the combination of Park and Theimer teach the method recited in claim 1, wherein Park further teaches the method of claim 1, wherein allocating the first and second hosts comprises:  allocating different hosts to the active instance and the first backup instance. (¶0006 instructions executable by one or more processors; ¶0104 primary server system and at least one secondary server system that are all active processing; ¶0159 one or more processing units may be allocated). 
As to claim 8, the combination of Park and Theimer teach the method recited in claim 1, wherein Park further teaches the method of claim 1, wherein consuming changes to the state replicated from the active instance comprises:  receiving the changes to the state over an event stream in a distributed streaming platform. (¶0043 event stream; ¶0044 capture changing state, updates; ¶0132 updates received). 
As to claim 9, the combination of Park and Theimer teach the method recited in claim 8, wherein Park further teaches the method of claim 8, wherein resuming processing of the one or more input streams using the recreated state from the first backup instance comprises: obtaining a latest offset of the event stream processed by the first backup instance;  updating the state with one or more events after the latest offset in the event stream; (¶0102 new set of inputs reaches the system, it processes them, generates new outputs and updates its state; replication  state transition;  ¶0107 stream processing system; ¶0172 receive updates).
Although Park teaches the method recited above, wherein Park fails to expressly teach processing additional records from the one or more input streams based on the updated state.
Theimer, however discloses, and processing additional records from the one or more input streams based on the updated state. (¶0152 update an entry, processing records; ¶0210 records may form an input stream).
Thus given the teachings of Theimer it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Theimer and Park for processing records from input streams based on the updated state. One of ordinary skill in the art would be motivated to allow for providing a network address from where the record was obtained. (See Theimer para 0065)
As to claim 10, the combination of Park and Theimer teach the method recited in claim 1, wherein Park further teaches the method of claim 1, further comprising: recreating, by the first backup instance, an additional state on another active instance of the stream-processing application by consuming additional changes to the additional state replicated from the other active instance. (¶0102 new set of inputs reaches the system, it processes them, generates new outputs and updates its state; replication state transition; ¶0107 stream processing system; ¶0172 receive updates).
As to claim 11, the combination of Park and Theimer teach the method recited in claim 1, wherein Theimer further teaches the method of claim 1, wherein the state comprises:  a set of keys; and a set of values to which the set of keys is mapped. (¶0066 provide keys; keys may be mapped to partition identifiers; ¶0110 partition key value).
Thus given the teachings of Theimer it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Theimer and Park for mapping key values. One of ordinary skill in the art would be motivated to allow for implementing a partitioning policy initial mapping of data records.  (See Theimer para 0143)
As to claim 12, the combination of Park and Theimer teach the method recited in claim 1, wherein Park further teaches the method of claim 1, wherein processing of the one or more input streams by the active instance comprises at least one of:  a join operation;  an aggregation operation; and  a grouping operation. (¶0094 processing input streams, aggregation function).
As to claim 13, Park teaches A system, comprising:  one or more processors; and memory storing instructions that, when executed by the one or more processors, (¶0164 one or more processing units;  non-transitory computer-readable storage medium for storing the basic programming and data; executed by processing units)  cause the system to:  allocate a first host for an active instance of a stream-processing application (¶0006 instructions executable by one or more processors; ¶0107 stream processing system employs primary server  active processing; stream processing; ¶0159  one or more processing units may be allocated) that maintains a state during processing of one or more input streams; (¶0093 input streams; ¶0094 process input streams; ¶0102 maintaining a state) allocate a second host for a first backup instance that recreates  the state on the active instance (¶0101 Replication or redundancy consist of backup components; ¶0104 secondary server provide fault-tolerance; ¶0111  secondary servers active processing events; ¶0121 failed primary output events are written or copied; ¶0159 one or more processing units may be allocated) and  during a failure on the first host, move the active instance to the second host by:  stopping the first backup instance on the second host;  (¶0007 failure of the primary server; ¶0020 pausing, processing the input events and the writing of the secondary output events for at least the new primary server) and launching the active instance on the second host to resume processing of the one or more input streams by the active instance using the recreated state from the first backup instance. (¶0094 process input streams; ¶0100 continue its intended operation; ¶0102 replication making the same state transition; ¶0107 employs primary server, active processing; ¶0121 failed primary output events are written or copied).
Although Park teaches the method recited above, wherein Park fails to expressly teach by consuming changes to the state replicated from the active instance without consuming the one or more input streams. 
Theimer, however discloses, by consuming changes to the state replicated from the active instance without consuming the one or more input streams; (¶0146 change to data stream  are consumed; ¶0152 update an entry,  input streams  not being processed).
Thus given the teachings of Theimer it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Theimer and Park for receiving updates regarding streaming applications without  an interface to write data records. (See Theimer para 0076)
As to claim 14, the combination of Park and Theimer teach the system recited in claim 13, wherein Park further teaches the system of claim 13, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:  allocate a third host for a second backup instance that recreates the state on the active instance by consuming the changes to the state replicated 6from the active instance. (¶0120 new primary server is elected from the one or more secondary servers; writing events for the new primary server; ¶0132 updates received; ¶0159 one or more processing units may be allocated). 
As to claim 17, the combination of Park and Theimer teach the system recited in claim 13, wherein Park further teaches The system of claim 13, wherein resuming processing of the one or more input streams using the recreated state from the first backup instance comprises:  obtaining a latest change to the state on the active instance that was processed by the first backup instance to recreate the state;  updating the recreated state with one or more changes to the state after the latest change; (¶0102 new set of inputs reaches the system, it processes them, generates new outputs and updates its state; replication  state transition; ¶0107 stream processing system; ¶0172 receive updates).
Although Park teaches the method recited above, wherein Park fails to expressly teach processing additional records from the one or more input streams based on the updated state.
Theimer, however discloses, and processing additional records from the one or more input streams based on the updated state. (¶0152 update an entry, processing records; ¶0210 records may form an input stream).
Thus given the teachings of Theimer it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Theimer and Park for processing records from input streams based on the updated state. One of ordinary skill in the art would be motivated to allow for a request to generate records. (See Theimer para 0074)
As to claim 18, the combination of Park and Theimer teach the system recited in claim 13, wherein Park further teaches the system of claim 13, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:  recreate, by the first backup instance, an additional state on another active instance of the stream-processing application by consuming additional changes to the additional state replicated from the other active instance. (¶0102 new set of inputs reaches the system, it processes them, generates new outputs and updates its state; replication state transition; ¶0107 stream processing system; ¶0172 receive updates).
As to claim 19, the combination of Park and Theimer teach the system recited in claim 13, wherein Theimer further teaches the system of claim 13, wherein the state comprises:  a set of keys; and a set of values to which the set of keys is mapped. (¶0066 provide keys; keys may be mapped to partition identifiers; ¶0110 partition key value).
Thus given the teachings of Theimer it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Theimer and Park for mapping key values. One of ordinary skill in the art would be motivated to allow for generating a hash value based on the partition key value.  (See Theimer para 0116)
As to claim 20, Park teaches a  non-transitory computer-readable storage medium storing  instructions that when executed by a computer cause the computer to perform a method, (¶0164 one or more processing units;  non-transitory computer-readable storage medium for storing the basic programming and data; executed by processing units) the method comprising: allocating a first host for an active instance of a stream-processing application (¶0006 instructions executable by one or more processors; ¶0107 stream processing system employs primary server  active processing; stream processing; ¶0159  one or more processing units may be allocated) that maintains a state during processing of one or more input streams; (¶0093 input streams; ¶0094 process input streams; ¶0102 maintaining  a state) allocating a second host for a first backup instance that recreates the state on the active instance (¶0101 Replication or redundancy consist of backup components; ¶0104 secondary server provide fault-tolerance;  ¶0111  secondary servers active processing events; ¶0121 failed primary output events are written or copied; ¶0159 one or more processing units may be allocated) and during a failure on the first host, moving the active instance to the second host by:  stopping the first backup instance on the second host; (¶0007 failure of the primary server, ¶0020 pausing, processing the input events and the writing of the secondary output events for at least the new primary server) and  launching the active instance on the second host to resume processing of the one or more input streams by the active instance using the recreated state from the first backup instance. (¶0094 process input streams; ¶0100 continue its intended operation; ¶0102 replication making the same state transition; ¶0107 employs primary server, active processing; ¶0121 failed primary output events are written or copied).
Although Park teaches the method recited above, wherein Park fails to expressly teach by consuming changes to the state replicated from the active instance without consuming the one or more input streams. 
Theimer, however discloses, by consuming changes to the state replicated from the active instance without consuming the one or more input streams; (¶0146 change to data stream  are consumed; ¶0152 update an entry,  input streams  not being processed).
Thus given the teachings of Theimer it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Theimer and Park for receiving updates regarding streaming applications without inputs. One of ordinary skill in the art would be motivated to allow for use of encryption algorithms to encrypt data. (See Theimer para 0063)
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20190102266) in view of Theimer (US20170235645) and in further view of Kamath (US20140304231).
As to claim 4, although the combination of Park and Theimer the method recited in claim 2, wherein the combination of Park and Theimer fail to expressly teach the method of claim 2, wherein the third host is allocated for the second backup instance in response to at least one of the failure on the first host and another failure on the second host.
Kamath, however discloses, the method of claim 2, wherein the third host is allocated for the second backup instance in response to at least one of the failure on the first host and another failure on the second host. (¶0006 first node, second node; ¶0007 third node; ¶0151 allocates processor(s); ¶0263 failure of another node in the multi-node system; ¶0273 first node, node fails). 
Thus given the teachings of Kamath it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Kamath, Park and Theimer for allocating a third device as a result of a first and second device failure. One of ordinary skill in the art would be motivated to allow for an agent to perform end-point detection/scanning of server devices. (See Kamath para 0144)
As to claim 15, although the combination of Park and Theimer the system recited in claim 14, wherein the combination of Park and Theimer fail to expressly teach the system of claim 14, wherein the third host is allocated for the second backup instance in response to at least one of the failure on the first host and another failure on the second host.
Kamath, however discloses, the system of claim 14, wherein the third host is allocated for the second backup instance in response to at least one of the failure on the first host and another failure on the second host. (¶0006 first node, second node; ¶0007 third node; ¶0151 allocates processor(s); ¶0263 failure of another node in the multi-node system; ¶0273 first node, node fails). 
Thus given the teachings of Kamath it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Kamath, Park and Theimer for allocating a third device as a result of a first and second device failure. One of ordinary skill in the art would be motivated to allow for monitoring agent to collect data on a predetermined frequency. (See Kamath para 0073)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US20190102266) in view of Theimer (US20170235645) and in further view of Douglis (US20080253283).
As to claim 5, although the combination of Park and Theimer the method recited in claim 1, wherein the combination of Park and Theimer fail to expressly teach The method of claim 1, wherein allocating the first and second hosts comprises:  allocating the first host to the active instance and the second host to the first backup instance according to a priority-based ordering of the active instance and the first backup instance.
Douglis, however discloses, the method of claim 1, wherein allocating the first and second hosts comprises:  allocating the first host to the active instance and the second host to the first backup instance according to a priority-based ordering of the active instance and the first backup instance. (¶0009 back-up mechanism, node; ¶0031 allocates nodes to PEs based on criteria including priority; processing nodes).
Thus given the teachings of Douglis it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Douglis, Park and Theimer for allocating first and second nodes to preform active and backup processes; wherein each process is assigned a priority level. One of ordinary skill in the art would be motivated to allow for identifying network bandwidth requirements. (See Douglis para 0031)
Claims 6 and  16 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US20190102266) in view of Theimer (US20170235645) and in further view of Douglis (US20080253283) and in further view of Highleyman (US20030172074).
As to claim 6, although the combination of Park and Theimer teach the method recited in claim 5, wherein the combination of Park and Theimer fail to expressly teach the method of claim 5, wherein the priority-based ordering comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, and a deterministic ordering among multiple backup instances for each of the active instances.
Douglis, however discloses, the method of claim 5, wherein the priority-based ordering comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, and a deterministic ordering among multiple backup instances for each of the active instances. (¶0009 back-up mechanism, node; ¶0031 allocates nodes to PEs based on criteria including priority; ¶0066 failure of some computational nodes, low-priority; ¶0103 data stream processing systems to support the highest priority jobs).
Thus given the teachings of Douglis it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Douglis, Park and Theimer for allocating first and second nodes to preform active and backup processes; wherein each process is assigned a priority level. One of ordinary skill in the art would be motivated to allow for establishing a predetermined capacity thresholds. (See Douglis para 0010)
Although the combination of Park, Theimer and Douglis teach the method recited in claim 5, wherein the combination of Park, Theimer and Douglis fail to expressly teach deterministic ordering among multiple backup instances for each of the active instances.
Highleyman, however discloses, and a deterministic ordering among multiple backup instances for each of the active instances; (¶0102 multiple instances of a primary process running in one or more processors, and multiple instances of standby processes).
Thus given the teachings of Highleyman, it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Highleyman, Park, Theimer and Highleyman for multiple active and backup events. One of ordinary skill in the art would be motivated to allow for  (See Highleyman para 0)
As to claim 16, although the combination of Park and Theimer the system recited in claim 13, wherein the combination of Park and Theimer fail to expressly teach the system of claim 13, wherein allocating the first and second hosts comprises:  allocating the first host to the active instance and the second host to the first backup instance according to a priority-based ordering that comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application and  allocating the first and second hosts as different hosts to the active instance and the first backup instance.
Douglis, however discloses, the system of claim 13, wherein allocating the first and second hosts comprises:  allocating the first host to the active instance and the second host to the first backup instance according to a priority-based ordering that comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, (¶0009 back-up mechanism, node; ¶0031 allocates nodes to PEs based on criteria including priority; ¶0066 failure of some computational nodes, low-priority; ¶0103 data stream processing systems  to support the highest priority jobs) and  allocating the first and second hosts as different hosts to the active instance and the first backup instance. (¶0009 node to process continuous dynamic streams; back-up mechanism is used to provide failure recovery for one or more primary; ¶0031 allocates nodes; ¶0066 first, second mechanism). 
Thus given the teachings of Douglis it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Douglis, Park and Theimer for allocating first and second nodes to preform active and backup processes; wherein each process is assigned a priority level. One of ordinary skill in the art would be motivated to allow for a management scheduler. (See Douglis para 0031)
although the combination of Park, Theimer and Douglis teaches the method recited in claim 1, wherein the combination of Park, Theimer and Douglis fail to expressly teach and a deterministic ordering among multiple backup instances for each of the active instances;
Highleyman, however discloses, and a deterministic ordering among multiple backup instances for each of the active instances; (¶0102 multiple instances of a primary process running in one or more processors, and multiple instances of standby processes).
Thus given the teachings of Highleyman, it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Highleyman, Park, Theimer and Highleyman for multiple active and backup events. One of ordinary skill in the art would be motivated to allow for maintaining a database to insert and/or record events  (See Highleyman para 0209)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454